Citation Nr: 1102764	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-01 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a prostate disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of a creative 
organ, to include as secondary to a prostate disorder.

3.  Entitlement to service connection for basal cell carcinoma.

4.  Entitlement to service connection for squamous cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1948 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 and May 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In October 2010, the Veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.  At 
that hearing, he submitted additional evidence with respect to 
his claims directly to the Board, accompanied by a waiver of RO 
consideration.

The Board recognizes that, in its December 2008 statement of the 
case, the RO characterized the third and fourth claims on appeal 
as a single issue of entitlement to service connection for skin 
cancer.  Nevertheless, the record reflects that the Veteran's 
basal cell carcinoma constitutes a separately diagnosed 
disability from his  squamous cell carcinoma.  Thus, his request 
for benefits for those conditions should be considered as 
separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for basal cell 
carcinoma and squamous cell carcinoma are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is 
warranted.


FINDINGS OF FACT

1.  In an unappealed October 1991 decision, the Board affirmed 
the RO's August 1990 rating action denying the Veteran's claims 
of entitlement to service connection for a prostate disability 
and loss of a creative organ.

2.  The additional evidence presented since the October 1991 
Board decision is cumulative or redundant of the evidence of 
record at the time of the prior final denial of the claim sought 
to be reopened, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's October 1991 rating decision denying service 
connection for a prostate disorder and loss of a creative organ 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 
(2010).

2.  New and material evidence has not been received to reopen the 
Veteran's claims for service connection for a prostate disorder 
and loss of a creative organ.  38 U.S.C.A. §§ 5103, 5108, 5103A, 
5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 
3.159 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). VCAA notice 
requirements apply to all five elements of a service connection 
claim, including: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).

VCAA notice must be provided prior to an initial RO decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  But 
defective timing may be cured by a fully compliant notice letter 
followed by a readjudication of the claim.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Defective content of 
VCAA notice is not prejudicial to a claimant if the error does 
not affect the essential fairness of the adjudication, such as 
where (1) the claimant demonstrates actual knowledge of the 
content of the required notice; (2) a reasonable person could be 
expected to understand from the notice what was needed; or (3) a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other 
grounds, Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).

Additionally, the Board notes that the United States Court of 
Appeals for Veterans Claims issued a decision in the appeal of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of the 
notice necessary for those cases involving the reopening of 
previously denied claims.  Specifically, the Court held that VA 
must send a specific notice letter to the claimant that: (1) 
notifies him or her of the evidence and information necessary to 
reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice with 
respect to the underlying service connection claim.

In the present case, the Veteran was sent VCAA notices in May 
2007 and June 2007, which clearly predated the October 2007 and 
May 2008 rating decisions that are at issue in this appeal.  
Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his claims, what 
information and evidence he was required submit, what information 
and evidence would be obtained by VA, and the need for the 
Veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and the holding in 
Quartuccio, supra. 

The Board recognizes that the Veteran was not specifically 
provided with the notice required by Dingess prior to the initial 
adjudication of his claims.  Nevertheless, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision on the claims herein decided.  
Indeed, as the Board is denying the Veteran's new and material 
claims and remanding his claims for service connection for 
additional development, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Next, with respect to the Kent requirements, the RO sent the 
Veteran a June 2007 VCAA notice that not only informed him of the 
current standard for new and material evidence but also advised 
him of the reasons for the previous denials of his service 
connection claims and the specific types of evidence that would 
be considered new and material.  

The Board acknowledges that the RO's June 2007 pre-rating notice 
letter was not fully Kent-compliant as it erroneously indicated 
that the last final denial of the Veteran's prostate and creative 
organ claims was the August 1990 RO rating decision.  
Nevertheless, the Board observes that this defect was cured by 
the RO's subsequent October 2007 rating action and December 2008 
statement of the case.  These documents correctly informed the 
Veteran that the last final denial of his claims was the October 
1991 Board decision.  Moreover, in that rating decision and 
statement of the case, the RO reiterated the standard for new and 
material evidence under Kent and expressly notified the Veteran 
of the reasons and bases for the prior denial of his claims, 
specifically because the evidence then of record failed to show 
that any chronic prostate disorder or loss of creative organ had 
been caused or aggravated in service or within a year after his 
military discharge.  Furthermore, the Board considers it 
significant that the statements made by the Veteran's 
representative suggest actual knowledge of the evidence needed to 
support reopening the previously-denied claims for service 
connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that demonstrate 
an awareness of what is necessary to substantiate a claim).  
Accordingly, the Board finds that any VCAA notice error with 
respect the Veteran's petition to reopen his claims is harmless 
and does not preclude appellate consideration at this time.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful).

As to VA's duty to assist, the RO attempted to obtain all medical 
records identified by the Veteran.  The Veteran's service 
treatment records are in the claims file.  VA and private medical 
records are also of record.  VA is only required to make 
reasonable efforts to obtain relevant records that the Veteran 
has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).  Thus, VA has made every reasonable effort to obtain all 
records relevant to the Veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, as discussed below, the Veteran is remanding the 
Veteran's claims for service connection for basal and squamous 
cell carcinoma in order to afford him the opportunity for an 
examination that addresses those claims.  Significantly, however, 
when a claim is one to reopen a finally decided claim, VA is not 
obligated to provide a medical examination or obtain a medical 
opinion until new and material evidence has been received.  
38 C.F.R. § 3.159(c)(4)(iii) (2010).  Since the Veteran has not 
submitted new and material evidence to reopen his claims for 
service connection for a prostate disorder and loss of a creative 
organ, VA is not obligated to provide him with a medical 
examination with respect to those claims.  

For the foregoing reasons, the Board finds that VA has satisfied 
its duties to inform and assist the Veteran at every stage of 
this case.   He has also been provided with the opportunity to 
testify at a Travel Board hearing in support of his claims.  
Additional efforts to assist or notify him with his new and 
material evidence claims would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of those claims. 

Application to Reopen the Claim of Service Connection

An October 1991 Board decision denied the Veteran's claims for 
service connection for a prostate disorder and loss of a creative 
organ.  The Veteran did not appeal that decision and, thus, it 
became final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1105 (2010) (noting that, in general, Board decisions that 
are not timely appealed are final).

Although the prior denial of the Veteran's claims are final, they 
may nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen his claims was received 
after August 2001, the current regulatory definition of new and 
material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable only when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion).

At the time of the Board's October 1991 decision, the evidence 
before the RO consisted of service treatment records, dated from 
July 1948 to July 1952.  Those records showed the Veteran was 
treated for complaints of frequent urination in February 1950, 
and thereafter sought treatment for a furuncle, or infection of 
the pilosebaceous unit of his penis, in July 1950.  
Significantly, however, his service treatment records were 
otherwise negative for complaints or clinical findings suggestive 
of a prostate disorder or loss of a creative organ.

Also of record at the time of the last final Board decision were 
private hospital reports, dated in May 1966 and December 1967.  
While the earlier report indicated that the Veteran's 
genitourinary system was within normal limits, the subsequent 
report showed that he was taking prescription medication for 
prostatitis.

Additional evidence previously considered by the Board 
adjudicators included March and November 1989 statements from a 
private physician, indicating that he had performed a 
transurethral resection of prostate and inguinal herniorrhaphy on 
the Veteran in 1983.  The private physician noted that, following 
this procedure, the Veteran had developed persistent scrotal pain 
and cystic lesions on both epididymes.  That physician further 
noted that the Veteran had undergone epididymal surgery in 
October 1984, March 1986, and September 1987, with findings of 
local infarction, degenerative spermatozoa, spermatocele, and 
local dilation or epididymal ducts.  Additionally, the physician 
indicated that the Veteran had developed retrograde ejaculation 
as a result of his prostate surgery.  Significantly, that 
physician then stated that the Veteran's complaints of frequent 
urination in February 1950 suggested that he might have had a 
possible bladder or prostatic infection at that time.  However, 
the physician emphasized that there was "not enough solid 
evidence to state unequivocally that the [post-service] prostate 
operation, which led to [the Veteran's] retrograde ejaculation, 
was caused by an earlier prostate infection."  Nevertheless, the 
physician added that the Veteran's treatment for prostate 
problems in the 1960s "implie[d] there was some trouble at that 
time, and it [could have] gone back to 1950," during his period 
of military service.

Based on the evidence then of record, the Board determined that, 
notwithstanding the private physician's findings of a possible 
nexus between the Veteran's current prostate problems and his 
active service, the lack of any genitourinary problems at the 
time of separation or for many years thereafter indicated that 
the acute abnormalities shown in the Veteran's 1950 in-service 
treatment records were not indicative of a chronic prostate 
disorder.  The Board then found that there was no evidence of any 
prostate condition or related loss of a creative organ associated 
with an in-service event or injury.  Consequently, his claims 
were denied.  

In support of his application to reopen his prostate and creative 
organ claims, the Veteran has resubmitted copies of his private 
treating physician's March and November 1989 written statements.  
He has also submitted a June 1968 private medical report, showing 
that he underwent a urogram that revealed a slight impression on 
his left renal pelvis and a mild dilation of the lower end of his 
right ureter, but was otherwise negative for any kidney, 
prostate, or related genitourinary abnormalities.  

In addition, VA has obtained copies of the Veteran's VA medical 
records, dated from May 1999 to December 2008.  However,  those 
records are negative for any complaints or clinical findings of 
genitourinary problems and the Veteran expressly testified at his 
October 2010 hearing that he had not received any subsequent 
treatment for his prostate.

Other newly submitted evidence includes written statements and 
Travel Board testimony from the Veteran and his representative.  
Specifically, the Veteran has testified that, due to nonservice-
related health problems, he was unable to attend a hearing 
scheduled prior to the RO's October 2007 rating action, which 
declined to reopen his claims.  Additionally, the Veteran has 
testified that, during his period of active service, he was 
prescribed medication for urinary problems attributable to his 
prostate.  The Veteran's representative has also testified that 
the 1989 statements from the Veteran' private treating physician 
indicate that his prostate disorder constitutes a chronic 
condition with which his loss of a creative organ is inextricably 
intertwined.

The Board finds that no new and material evidence has been 
submitted with regard to the claims for service connection a 
prostate disorder and loss of a creative organ.  

First, the copy of the November 1989 private physician's 
statement does not constitute new evidence as that statement was 
previously considered by the Board at the time of its December 
1991 decision.

In contrast, the 1968 private medical report, VA medical records, 
and written statements and testimony from the Veteran and his 
representative are new.  However, they are not material.  

Although the private medical report shows that the Veteran 
underwent additional genitourinary treatment in the 1960s that 
was not of record at the time of the Board's 1991 decision, that 
report makes no reference to any prostate disorder, loss of 
creative organ, or other genitourinary abnormality that was 
caused or aggravated by any aspect of his military service.  
Because the prior basis for denying the Veteran's service 
connection claim was a lack of nexus between his post-service 
prostate disorder and related genitourinary symptoms and his 
period of service, the Board finds that the 1968 private medical 
report does not relate to any unestablished fact necessary to 
substantiate the claim.
 
Additionally, the Board observes that the VA medical records 
dated from May 1999 to December 2008 are negative for any 
evidence pertaining to prostate problems or loss of a creative 
organ and the Veteran has expressly indicated that he has not 
sought any subsequent treatment for these conditions.  Thus, 
those newly obtained VA records, and any subsequent records that 
may exist, are irrelevant to the Veteran's new and material 
claims.  Moreover, the Veteran's lay assertions regarding his 
inability to attend a prior hearing are also irrelevant as they 
do not pertain to the underlying facts of his claims, but merely 
raise a procedural due process question ,which has since been 
resolved in the Veteran's favor as he has been granted a new 
hearing in support of his claims.

Next, the Board recognizes that the lay assertions of the Veteran 
and his representative, regarding the onset of his prostate 
disorder in service and its relationship to his loss of a 
creative organ, are presumed credible under the holding in 
Justus.  3 Vet. App. at 513.  However, such lay assertions of 
medical causation cannot serve as the basis to reopen a claim 
under 38 U.S.C.A. § 5108; Moray v. Brown, 5 Vet. App. 211 (1993); 
Hickson v. West, 11 Vet. App. 374 (1998).  On the contrary, in YT 
v. Brown, 9 Vet. App. 195 (1996), the Court determined that the 
appellant's opinion was not material to the issue of medical 
causation.  While the appellant as a lay witness could provide an 
eyewitness account of his in-service symptoms, neither he nor his 
attorney was a licensed health care professional and, thus, their 
statements regarding whether the Veteran has a specific diagnosed 
disability and whether such disability was caused by an in-
service injury did not constitute competent evidence.  Similarly, 
in this case,  neither the Veteran nor his representative has 
been shown to possess the appropriate medical expertise and 
training to competently offer a probative opinion as to whether 
any prostate disorder or loss of a creative organ had its onset 
in service or was otherwise related to an in-service injury.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, where, 
as here, the claim turns on a medical matter, unsupported lay 
statements without more, even if new, can never serve as a 
predicate to reopen a previously-denied claim.  See Moray, 5 Vet. 
App. at 214.  

In any event, the Board observes that the additional lay 
statements and Board testimony the Veteran has submitted are 
merely cumulative of his prior contentions of a relationship 
between his in-service treatment for urinary frequency and penile 
furuncle and his subsequent prostate problems and related loss of 
creative organ.  The Board considered those prior contentions at 
the time of its October 1991 decision.  Consequently, the 
Veteran's newly submitted lay evidence does not raise a 
reasonable possibility of substantiating his claims for service 
connection and, thus, cannot be used as a basis to reopen those 
claims .  38 C.F.R. § 3.156(a) (2010); Villalobos v. Principi, 3 
Vet. App. 450 (1992).

In sum, although the Veteran has submitted new evidence that was 
not before the RO at the time of its last final rating decision 
in October 1991, that new evidence is not material to the claim 
and does not warrant reopening of the claim.


ORDER

New and material evidence not having been received, the claim for 
service connection for a prostate disorder, is not reopened.

New and material evidence not having been received, the claim for 
service connection for loss of a creative organ, to include as 
secondary to a prostate disorder, is not reopened.


REMAND

Although the Board regrets the delay, additional development is 
needed prior to the disposition of the Veteran's service 
connection claims.

The Veteran, in written statements and testimony before the 
Board, contends that his currently diagnosed basal and left-ear 
squamous cell carcinomas had their onset during his period of 
active service, when he was assigned to a series of Air Force 
bases in San Antonio, Texas, Sacramento, Florida, and Okinawa, 
Japan.  Specifically, the Veteran maintains that, while stationed 
in these hot, dusty climates, he obtained excessive exposure to 
carcinogenic rays by performing training exercises and working as 
camera technician "on the flight line."  Additionally, the 
Veteran asserts that he did not have access to any sunscreens 
other than Noxzema, and that the protective clothing he was given 
did not cover his ears.  He also alleges that, on more than one 
occasion in service, he incurred severe sunburns on his face, 
which resulted in peeling and "open and drooling" scabs on his 
ears.  The Veteran denies seeking in-service medical care for the 
sunburns involving his face and ears.  However, he maintains 
that, in 1951, while he was still on active duty, he underwent 
surgery to treat a growth in his chest area.  Additionally, the 
Veteran alleges that, within a year or two of leaving the 
military, he began seeking private treatment for skin problems 
and has continued to require medical care to the present day.

The Veteran's service treatment records are negative for any 
complaints or clinical findings of skin problems.  His post-
service treatment records reflect that in 2003, he was treated 
for right-ear lesions and diagnosed with basal cell carcinoma.  
The following year, the Veteran was diagnosed with squamous cell 
carcinoma of the left ear, which was surgically treated.  
Subsequent VA medical records reflect ongoing treatment for 
recurring basal cell lesions on both his ears and his chest.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) ( 38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence indicate 
that claimed disability may be associated with in- service 
injuries for purposes of obtaining VA examination).

In this case, the Veteran has not yet been afforded a VA 
examination with respect to his basal and squamous cell carcinoma 
claims.  The Board acknowledges that the evidence of record does 
not reflect any in-service complaints or clinical findings of 
skin problems.  Nevertheless, the Board observes that the Veteran 
is competent to testify as to a continuity of symptoms, such as 
sun burns and related peeling and scabbing, which are capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (2006).  In light of that lay evidence, and the post-service 
treatment records showing extensive treatment for basal and 
squamous cell carcinomas of the ears and chest, it remains 
unclear to the Board whether any current skin disorder was caused 
or aggravated in service.  

Accordingly, the Board finds an VA examination and etiological 
opinion, supported by a complete review of the claims file, is 
needed in order to fully and fairly assess the merits of the 
Veteran's skin cancer claims.  That VA examination should 
specifically address whether any currently diagnosed skin cancer 
manifested during the Veteran's period of active duty or within 
the one-year presumptive period and whether any current skin 
disability is otherwise related to his military service.

Additionally, as noted above, the Veteran has indicated that, 
prior his discharge from the Air Force, he underwent surgery to 
remove a growth on his chest and subsequently sought private 
medical care for skin problems within a few years of leaving the 
military.  No medical records associated with these reported 
instances of treatment have yet been associated with the claims 
file.  Nor does it appear that any efforts to obtain such records 
have yet been made.  Accordingly, the Board finds that, on 
remand, the RO/AMC should obtain the necessary authorizations 
from the Veteran and attempt to seek these medical records from 
the 1950s.

Finally, more recent VA and private medical records appear to be 
outstanding.  The Veteran testified at his Board hearing that he 
was still receiving treatment for basal and squamous cell 
carcinomas at the VA Medical Center in Vancouver, Washington.  He 
also indicated that he was scheduled to have additional surgery 
to remove a cancerous lesion on his ear at the Oregon Health and 
Science University (OHSU) Hospital.  The record reflects that the 
most recent VA medical records associated with the claims file 
are dated in December 2008 and the most recent records from OHSU 
Hospital are dated in March 2005.  As it appears subsequent 
medical records may exist that are pertinent to the Veteran's 
claims, those records should be obtained on remand.  While the 
Board recognizes that the Veteran previously provided a signed 
authorization for the release of his private medical records from 
OSHU Hospital, it should be explained that his reauthorization of 
the release of records that were previously unidentified is 
necessary before those records may be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After acquiring the necessary 
authorizations from the Veteran, obtain and 
associate with the claims file all private 
medical records pertaining to his initial 1951 
surgery to remove a growth on his chest and his 
subsequent treatment in the 1950s for 
dermatological problems.  All attempts to 
secure these records must be documented in the 
claims file, and the Veteran and his 
representative should be notified of any 
unsuccessful efforts.  The Veteran should also 
be notified that he may submit any additional 
treatment records in his possession.

2.  After acquiring the necessary authorization 
from the Veteran, obtain and associated with 
the claims file all records of treatment from 
OSHU Hospital dated since March 2005.  Explain 
to the Veteran that his prior authorization for 
the release of his private medical providers' 
records has expired, and that he will need to 
reauthorize the release of those records in 
order for VA to obtain them.  All attempts to 
secure these records must be documented in the 
claims file, and the Veteran and his 
representative should be notified of any 
unsuccessful efforts.  

3.  Obtain and associate with the claims file 
all medical records from the VA Medical Center 
in Vancouver, Washington, dated since December 
2008.

4.  After the above development has been 
completed,  schedule the Veteran for a VA 
dermatological examination to determine the 
current nature, severity and etiology of any 
current skin disabilities, to specifically 
include basal cell and squamous cell carcinoma.  
The Veteran's claims file and a separate copy 
of this remand should be made available to and 
reviewed by the designated examiner prior to 
the examination.  The examiner should provide a 
rationale for the opinion and reconcile it with 
all pertinent evidence of record, including the 
Veteran's account of significant sun exposure 
and surgery to remove a growth on his chest 
during his period of active service and his 
assertions of treatment for skin problems 
within one or two years of leaving the 
military.  The VA examiner should also 
expressly address the Veteran's post-service 
treatment records showing diagnoses of and 
extensive treatment for squamous cell and basal 
cell carcinoma affecting his ears and chest.  
The VA examiner should also consider the 
Veteran's written statements and testimony 
asserting a continuity of skin-related symptoms 
since service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination inadequate where 
examiner did not comment on Veteran's report of 
in-service injury and instead relied on absence 
of evidence in service treatment records to 
provide negative opinion).  Specifically, the 
VA examiner's opinion should address the 
following:

      a)  Diagnose all current skin disorders.

b)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any basal cell carcinoma 
had its onset in service or manifested 
to a degree of 10 percent or more within 
one year from date of release from 
service. 

c)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any squamous cell 
carcinoma had its onset in service or 
manifested to a degree of 10 percent or 
more within one year from date of 
release from service.

d)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any currently diagnosed 
skin disorder is otherwise related to 
the Veteran's period of active service.

5.  Then, readjudicate the claims remaining on 
appeal.  If any aspect of the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case and allow the appropriate 
time for response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


